Motion Denied as moot; Order filed August 8, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00399-CR
                                  ____________

                    ALISHA NICOLE NELSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1505033

                                    ORDER

      On August 2, 2017, Appellant Alisha Nicole Nelson filed a signed, written
request to withdraw her notice of appeal. See Tex. R. App. P. 42.2. On July 18,
2017, this court issued an opinion in this case dismissing appellant’s appeal based
upon testimony at a hearing before the trial court that appellant did not want to
continue her appeal. See Nelson v. State, No. 14-17-00399-CR, 2017 WL 3045814
(Tex. App.—Houston [14th Dist.] 2017, no pet. h.).
      As an opinion has been issued in this case, we deny appellant’s request as
moot. Based on appellant’s motion, we direct the clerk of court to issue the
mandate of the court immediately.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.